DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 11/22/2021. It is noted that in the amendment, applicant has made changes to the specification and the claims.
          	A) Regarding to the specification, applicant has requested to amend paragraphs [0040], [0042] and [0060], see amendment in page 2; and
D) Regarding to the claims, applicant has canceled claim 5. There is not any claim being amended or added into the application. The pending claims are claims 1-4 and 6-9 which claims are examined in the present office action.
Response to Arguments
3.         The amendments to the specification and the claim(s) as provided in the amendment of 11/22/2021, and applicant's arguments provided in the mentioned amendment, page 5, have been fully considered and are sufficient to overcome all objections to the drawings and the specification as set forth in the office action of 9/21/2021.
Drawings
4.         The three replacement sheets contained figures 1-3 were received by the Office on 9/14/2021. As a result of the changes to the drawings, the application now contains a total of six sheets of figures 1-6 which includes three replacement sheets contained figures 1-3 as filed 
Specification
5.	The lengthy specification which was amended by the amendment of 11/22/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
6.          Claims 1-4 and 6-9 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The Bi-spectral Korsch-type anastigmat telescope as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the EP reference No. 3 404 463; the US Patent No. 8,534,851 and the US Publication No. 2018/0335616 by the limitations related to the structure of the telescope as recited in the features thereof “a visible channel … the visible channel” (claim 1, lines 3-15). Such a structure is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872